                Case 2:20-cv-01255-RSM Document 51 Filed 12/02/20 Page 1 of 3



 1   Katherine E. Carlton Robinson, Esq. (Admitted Pro Hac Vice)        Judge Ricardo S. Martinez
     Schuckit & Associates, P.C.
 2   4545 Northwestern Drive
     Zionsville, IN 46077
 3   Telephone: (317) 363-2400
     Facsimile: (317) 363-2257
 4
     E-Mail: krobinson@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6
     Benjamin I. VandenBerghe, Esq., WSBA #35477
 7   Christopher M. Reed, Esq., WSBA #49716
     Montgomery Purdue Blankinship & Austin PLLC
 8
     5500 Columbia Center
 9   701 Fifth Avenue
     Seattle, WA 98104-7096
10   Telephone: 206-682-7090
     Fax: 206-625-9534
11
     E-Mail: biv@mpba.com
12
              creed@mpba.com

13   Local Counsel for Defendant Trans Union, LLC

14
                           UNITED STATES DISTRICT COURT
15
                      WESTERN DISTRICT OF WASHINGTON (SEATTLE)
16

17   SCOTT A. ALLEN,                                CASE NO. 2:20-cv-01255-RSM
            Plaintiff,
18
          vs.                                       STIPULATION AND ORDER OF
19
                                                    DISMISSAL WITH PREJUDICE AS TO
20   TRANSWORLD SYSTEMS, INC., a                    DEFENDANT TRANS UNION, LLC
     California Corporation; COAST                  ONLY
21   PROFESSIONAL INC., a Nevada
     Corporation; EQUIFAX INFORMATION
22   SERVICES, LLC, a Georgia Limited Liability
     Company; EXPERIAN INFORMATION
23
     SOLUTIONS, INC., an Ohio Corporation;
24   TRANS UNION LLC, a Delaware Limited
     Liability Company; and LEXISNEXIS RISK
25   SOLUTIONS, INC., a Georgia Corporation;
                Defendants.
26



     STIPULATION OF DISMISSAL - 1                                  SCHUCKIT & ASSOCIATES, P.C.
                                                                      4545 NORTHWESTERN DRIVE
     2:20-cv-01255-RSM                                                   ZIONSVILLE, IN 46077
                                                                     TELEPHONE: (317) 363-2400
                                                                         FAX: (317) 363-2257
              Case 2:20-cv-01255-RSM Document 51 Filed 12/02/20 Page 2 of 3



 1        Plaintiff Scott A. Allen (“Plaintiff”), by counsel, and Defendant Trans Union, LLC (“Trans
 2
     Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
 3
     compromised and settled, and that Plaintiff’s cause against Trans Union only should be
 4
     dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
 5
                                                  Respectfully submitted,
 6

 7
     Date: December 1, 2020                       s/ SaraEllen Hutchison (with consent)
 8                                                SaraEllen Hutchison, Esq.
                                                  Law Office of SaraEllen Hutchison, PLLC
 9                                                539 Broadway
                                                  Tacoma, WA 98402
10                                                Telephone: (206) 529-5195
                                                  Fax: (253) 302-8486
11                                                E-Mail: saraellen@saraellenhutchison.com
12                                                Counsel for Plaintiff Scott A. Allen
13

14   Date: December 1, 2020                         s/ Katherine E. Carlton Robinson
                                                  Katherine E. Carlton Robinson, Esq.
15
                                                   (Admitted Pro Hac Vice)
16
                                                  Lead Counsel for Defendant Trans Union, LLC
17
                                                  Benjamin I. VandenBerghe, Esq., WSBA #35477
18                                                Christopher M. Reed, Esq., WSBA #49716
19
                                                  Local Counsel for Defendant Trans Union, LLC
20

21
     IT IS SO ORDERED.
22

23
     Dated this 2nd day of December, 2020.

24

25

26
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
     STIPULATION OF DISMISSAL - 2                                     SCHUCKIT & ASSOCIATES, P.C.
                                                                         4545 NORTHWESTERN DRIVE
     2:20-cv-01255-RSM                                                      ZIONSVILLE, IN 46077
                                                                        TELEPHONE: (317) 363-2400
                                                                            FAX: (317) 363-2257
              Case 2:20-cv-01255-RSM Document 51 Filed 12/02/20 Page 3 of 3



 1
                                      CERTIFICATE OF SERVICE
 2
          The undersigned hereby certifies that a copy of the foregoing has been filed electronically
 3

 4
     on the 1st day of December, 2020. Notice of this filing will be sent to the following parties by

 5   operation of the Court’s electronic filing system. Parties may access this filing through the

 6   Court’s electronic filing.
 7   SaraEllen Hutchison, Esq.                        Angela M. Taylor, Esq.
     saraellen@saraellenhutchison.com                 angelataylor@jonesday.com
 8
     Rachel Groshong, Esq.                            Stephen G. Skinner, Esq.
 9   rachel.groshong@stoel.com                        Stephen.skinner@andrews-skinner.com
     Helen McFarland, Esq.                            Brian D. Roth, Esq.
10   hmcfarland@seyfarth.com                          broth@sessions.legal
     Benjamin I. VandenBerghe, Esq.                   Christopher Michael Reed, Esq.
11   biv@mpba.com                                     creed@mpba.com
12   Abraham K. Lorber, Esq.                          Robert W. Mitchell, Esq.
     lorbera@lanepowell.com                           bobmitchellaw@yahoo.com
13
          The undersigned further certifies that a true copy of the foregoing was served on the
14

15   following parties via First Class, U.S. Mail, postage prepaid, on the 1st day of December, 2020,

16   properly addressed as follows:

17   None.
18

19
                                                 s/ Katherine E. Carlton Robinson
20                                               Katherine E. Carlton Robinson, Esq.
                                                  (Admitted Pro Hac Vice)
21
                                                 Lead Counsel for Defendant Trans Union, LLC
22

23

24

25

26



     STIPULATION OF DISMISSAL - 3                                    SCHUCKIT & ASSOCIATES, P.C.
                                                                        4545 NORTHWESTERN DRIVE
     2:20-cv-01255-RSM                                                     ZIONSVILLE, IN 46077
                                                                       TELEPHONE: (317) 363-2400
                                                                           FAX: (317) 363-2257
